OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01835 Pioneer Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Dorothy E. Bourassa, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Value Fund Schedule of Investments06/30/2011 Shares Value COMMON STOCKS - 99.6 % Energy - 16.5 % Integrated Oil & Gas - 11.1 % Chevron Corp. $ ConocoPhillips Hess Corp. Marathon Oil Corp. Marathon Petroleum C * Occidental Petroleum Corp. QEP Resources, Inc. $ Oil & Gas Drilling - 1.1 % Ensco Plc $ Oil & Gas Equipment And Services - 2.6 % Baker Hughes Inc. $ National-Oilwell Varco, Inc. $ Oil & Gas Exploration & Production - 0.8 % Chesapeake Energy Corp. $ Oil & Gas Storage & Transportation - 0.9 % Kinder Morgan Holdco (b) $ Total Energy $ Materials - 3.5 % Diversified Chemical - 2.4 % E.I. du Pont de Nemours and Co. $ LyondellBasell Industries NV $ Diversified Metals & Mining - 1.1 % Freeport-McMoRan Copper & Gold, Inc. (Class B) $ Total Materials $ Capital Goods - 8.5 % Aerospace & Defense - 2.6 % Textron, Inc. $ United Technologies Corp. $ Construction & Engineering - 1.4 % Fluor Corp. $ Construction & Farm Machinery & Heavy Trucks - 2.1 % Cummins, Inc. $ Deere & Co. $ Electrical Component & Equipment - 1.0 % Emerson Electric Co. $ Industrial Machinery - 1.4 % Ingersoll-Rand Plc. $ Total Capital Goods $ Transportation - 4.0 % Railroads - 4.0 % CSX Corp. $ Union Pacific Corp. $ Total Transportation $ Automobiles & Components - 1.0 % Auto Parts & Equipment - 1.0 % Lear Corp. $ Total Automobiles & Components $ Media - 7.3 % Broadcasting - 1.7 % CBS Corp. (Class B) $ Cable & Satellite - 2.5 % Comcast Corp. $ Movies & Entertainment - 3.1 % News Corp. $ Viacom, Inc. (Class B) $ Total Media $ Food Beverage & Tobacco - 5.4 % Distillers & Vintners - 0.7 % Constellation Brands, Inc. * $ Packaged Foods & Meats - 0.8 % Campbell Soup Co. (b) $ Soft Drinks - 2.1 % Coca-Cola Co. $ Tobacco - 1.8 % Altria Group, Inc. $ Total Food Beverage & Tobacco $ Health Care Equipment & Services - 4.6 % Health Care Distributors - 2.6 % Cardinal Health, Inc. $ McKesson Corp. $ Managed Health Care - 2.0 % United Healthcare Group, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 7.7 % Pharmaceuticals - 7.7 % Johnson & Johnson $ Pfizer, Inc. Watson Pharmaceuticals, Inc. * $ Total Pharmaceuticals & Biotechnology $ Banks - 7.5 % Diversified Banks - 5.0 % Comerica, Inc. (b) $ HSBC Holdings Plc Standard Chartered Plc * United Overseas Bank, Ltd. Wells Fargo& Co. $ Regional Banks - 2.5 % KeyCorp $ PNC Bank Corp. $ Total Banks $ Diversified Financials - 10.1 % Asset Management & Custody Banks - 1.1 % Ameriprise Financial, Inc. * $ Consumer Finance - 2.4 % Capital One Financial Corp. $ Discover Financial Services LLC * $ Diversified Finance Services - 5.6 % Bank of America Corp. $ Citigroup, Inc. J.P. Morgan Chase & Co. $ Investment Banking & Brokerage - 1.0 % Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 7.0 % Life & Health Insurance - 1.7 % Prudential Financial, Inc. $ Property & Casualty Insurance - 5.3 % ACE Ltd. $ Chubb Corp. QBE Insurance Group Ltd. The Traveler Companies, Inc. $ Total Insurance $ Software & Services - 1.6 % Systems Software - 1.6 % Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 3.0 % Communications Equipment - 1.2 % Qualcomm, Inc. $ Office Electronics - 1.8 % Xerox Corp. $ Total Technology Hardware & Equipment $ Semiconductors - 3.0 % Semiconductor Equipment - 3.0 % Applied Materials, Inc. $ ASM Lithography Holdings NV $ Total Semiconductors $ Telecommunication Services - 2.6 % Integrated Telecom Services - 2.6 % Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 6.4 % Electric Utilities - 2.9 % Exelon Corp. $ Northeast Utilities (b) $ Gas Utilities - 1.3 % Questar Corp. $ Multi-Utilities - 2.2 % CMS Energy Corp. (b) $ Wisconsin Energy Corp. (b) $ Total Utilities $ TOTAL COMMON STOCKS (Cost$1,369,782,724) $ Principal TEMPORARY CASH INVESTMENTS - 1.8% Amount ($) Value Securities Lending Collateral- 1.8 % (c) Certificates of Deposit: Bank of America NA, 0.19%, 9/2/11 $ Bank of Montreal Chicago, 0.12%, 7/8/11 Bank of Nova Scotia, 0.30%, 6/11/12 Bank of Nova Scotia, 0.25%, 9/29/12 BBVA Group NY, 0.47%, 8/10/11 BBVA Group NY, 0.36%, 7/7/11 BBVA Group NY, 1.19%, 7/26/11 BNP Paribas Bank NY, 0.27%, 8/5/11 Canadian Imperial Bank of Commerce NY, 0.20%, 10/3/11 DnB NOR Bank ASA NY, 0.18%, 8/10/11 National Australia Bank NY, 0.29%, 10/19/11 RaboBank Netherland NV NY, 0.29%, 4/2/12 Royal Bank of Canada NY, 0.32%, 12/2/11 SOCGEN NY, 0.28%, 7/11/11 SOCGEN NY, 0.26%, 7/14/11 SOCGEN NY, 0.16%, 7/7/11 Westpac Banking Corp. NY, 0.32%, 12/6/11 $ Commercial Paper: American Honda Finance, 0.34%, 1/11/12 $ Australia & New Zealand Banking Group, 0.34%, 9/6/11 Australia & New Zealand Banking Group, 0.87%, 8/4/11 BCSFUN, 0.22%, 7/29/11 CBAPP, 0.20%, 8/3/11 General Electric Capital Corp., 0.44%, 11/21/11 HSBC, 0.17%, 8/9/11 JPMorgan Chase & Co., 0.30%, 7/17/12 NESCAP, 0.25%, 12/20/11 NORDNA, 0.27%, 7/18/11 PARFIN, 0.25%, 7/11/11 Royal Bank of Canada NY, 0.30%, 6/29/12 SANCPU, 0.39%, 7/11/11 SANCPU, 0.73%, 9/1/11 Sanofi Aventis, 0.68%, 10/20/11 SEB, 0.30%, 9/12/11 SOCNAM, 0.17%, 6/2/11 Svenska Handelsbanken, 0.29%, 6/29/12 Toyota Motor Credit Corp., 0.32%, 9/8/11 UXTPP, 0.32%, 7/1/11 VARFUN, 0.32%, 8/4/11 VARFUN, 0.32%, 8/8/11 VARFUN, 0.32%, 8/9/11 Wachovia, 0.41%, 10/15/11 Wachovia, 0.40%, 3/1/12 Wells Fargo & Co., 0.36%, 1/24/12 $ Tri-party Repurchase Agreements: Barclays Capital Plc, 0.01%, 7/1/11 $ Deutschebank AG, 0.01%, 7/1/11 HSBC Bank USA NA, 0.01%, 6/1/11 RBS Securities, Inc., 0.02%, 6/1/11 $ Shares Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$28,077,775) $ TOTAL INVESTMENT IN SECURITIES - 101.5% (Cost$1,397,860,499) (a) $ OTHER ASSETS AND LIABILITIES - (1.5)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At June 30, 2011, the net unrealized gain on investments based on cost for federal income tax purposes of $1,398,996,421 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ (b) At June 30, 2011, the following securities were out on loan: Shares Security Value Campbell Soup Co. $ CMS Energy Corp. Comerica, Inc. Kinder Morgan Holdco Northeast Utilities Wisconsin Energy Corp. Total $ (c) Securities lending collateral is managed by Credit Suisse AG, New York Branch. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of June 30, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
